Citation Nr: 1451141	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  07-33 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from October 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO currently of jurisdiction is in Winston-Salem, North Carolina.

In a November 2013 decision, the Board granted in part, and denied in part, claims for increased ratings for the Veteran's service-connected right ankle sprain and status-post healed stress fracture of the left femoral neck (left hip disability).  In an October 2014 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand and vacated that part of the Board's November 2013 decision that found that the increased rating claims did not raise the issue of entitlement to TDIU.  This issue was remanded for consideration by the Board in accordance with the instructions in the joint motion.  The Veteran did not challenge the other aspects of the Board's decision, and the Court dismissed the appeal as to the remaining issues addressed in that decision.  Accordingly, only the issue of entitlement to TDIU is before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of entitlement to TDIU has been raised, as a July 2012 letter from a former employer and a July 2012 statement from the Veteran's parents indicate that he had to discontinue working due to pain and limitations associated with his service-connected disabilities.  These statements were submitted in support of the increased rating claims for the right ankle and left hip disabilities adjudicated by the Board in November 2013, and thus raise the issue of entitlement to TDIU in connection with those claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that the issue of entitlement to TDIU is part and parcel of an increased rating claim when unemployability as a result of the disability under consideration is raised by the claimant or the evidence of record); see also 38 C.F.R. §§ 3.340, 4.16 (2014).

Further development is warranted to ensure a complete record upon which to decide the issue of entitlement to TDIU, so that the Veteran's claim will be afforded every consideration.  Moreover, this issue must be addressed in the first instance by the AOJ, as there may be potential prejudice to the Veteran if the Board were to consider it as an initial matter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that where the Board addresses a question that has not been addressed by the AOJ, the Board must consider the potential for prejudice to the appellant).  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter under the Veterans Claims Assistance Act of 2000 (VCAA) informing him of what is needed to substantiate entitlement to TDIU, and of the allocation of responsibilities between the Veteran and VA for obtaining relevant evidence on his behalf.  

2. Request the Veteran to fill out an application for entitlement to TDIU (VA Form 21-8940) to help ensure that VA has all pertinent information regarding his educational background and employment history.  However, adjudication of entitlement to TDIU should not be made contingent on whether he fills out the application.  

3. Obtain the Veteran's outstanding VA treatment records from the Salisbury VA Medical Center dated since April 2012 and associate them with the claims file.  

4. Obtain a VA medical opinion as to whether the Veteran's service-connected disabilities, when considered separately or in combination, have been sufficiently disabling at any point during the pendency of this appeal as to prevent him from engaging in substantially gainful activity, without regard to age and nonservice-connected disabilities.  The entire claims file must be made available to the clinician for review, and the clinician must note in the examination report that the file has been reviewed.  

The clinician should take into account (but need not specifically discuss) the Veteran's prior work history, level of education, and skills training in determining whether he would be able to engage in more than marginal employment within the restrictions imposed by his service-connected disabilities.  A complete explanation must be provided in support of the opinion.  

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

6. Finally, after completing any other necessary development, adjudicate the issue of entitlement to TDIU on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



